Citation Nr: 0527845	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  00-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970 and from September 1990 to June 1991.  This 
included service in Southwest Asia from October 1990 to June 
1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1999 rating decision 
rendered by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In April 2003, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been prepared and is 
associated with the claims folder.  The veteran was furnished 
with a copy of the transcript, and he filed a response to the 
hearing transcript in October 2003.

In March 2004 the Board remanded the case to the RO for 
further development.  The requested development has been 
completed and has been returned to the Board for further 
appellate consideration.


REMAND

The veteran has established service connection for 
degenerative changes of the lumbar spine.  In addition to low 
back pain, the veteran's post service medical records show 
complaints of joint pain in various areas of his body 
including his ankles, knees, back, neck, shoulders, and 
wrists.  He has been diagnosed with arthritis of various 
joints including his neck, dorsal spine, and right shoulder.  
He asserts that he either has osteoarthritis of multiple 
joints that is etiologically related to his service-connected 
low back disability or that he has joint pain attributable to 
undiagnosed illness.  

While the veteran was afforded a VA examination in March 
1999, this examination in inadequate as it does not address 
the etiology of the veteran's claimed joint pain or the 
relationship, if any, between his joint pain and his active 
military service.  Thus, the Board is of the opinion that a 
new VA addressing the etiology of any osteoarthritis or other 
disability manifested by joint pain would be probative. 

In addition to his musculoskeletal complaints, the veteran 
asserts that he currently has an acquired psychiatric 
disorder related to his active military service.  The veteran 
was diagnosed with a generalized anxiety disorder during VA 
examination in May 1999; however, the examiner did not 
provide an etiology for this disorder.  While subsequent 
medical records including a recent outpatient treatment 
record in March 2005 note the veteran's reported history of 
anxiousness and depression since 1991 when he returned from 
the Gulf War, this recitation of history alone is 
insufficient to establish service connection.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the Board 
is of the opinion that a new VA examination addressing the 
etiology of the veteran's current acquired psychiatric 
disorder would be probative. 

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1.  The veteran should be scheduled for 
an examination by a physician with 
appropriate expertise to determine the 
etiology of the degenerative changes of 
the veteran's dorsal spine, neck, and 
right shoulder as well his complaints of 
ankle, knee, and wrist pain.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner. The examination reports should 
reflect that the claims folder was 
reviewed.

The examiner should comment on the 
etiology and date of onset of any current 
joint pain.  For each joint identified, 
the examiner should proffer an opinion as 
to whether the veteran's complaints of 
pain are due to an undiagnosed illness or 
to a clinically diagnosed disorder to 
include osteoarthritis.  

If any of the complaints are attributed 
to a clinically diagnosed disorder, the 
examiner should express an opinion with 
respect to each such disorder as to 
whether it is at least as likely as not 
that the disorder originated in service 
or is otherwise etiologically related to 
service or the veteran's service-
connected low back disability.  

If the veteran's claimed joint pain is 
attributed to arthritis, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
arthritis was initially manifested within 
one year following the veteran's 
separation from active duty.  

The examiner should provide the 
supporting rationale for all opinions 
rendered.

2.  The veteran should also be afforded a 
VA examination by psychiatrist to 
determine the etiology of the veteran's 
acquired psychiatric disorder.  The 
claims folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

For any current psychiatric disability 
that is identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
originated during active duty or is 
otherwise etiologically related to 
service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




